ON PETITION FOR REHEARING
PER CURIAM.
Upon the authority of Commercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla. 1979), the petitions for rehearing filed by both sides are granted. The dismissal with prejudice of the cross-complaint as to (1) the county’s alleged negligent erection of the stop sign, and (2) *575the county’s alleged negligent design, control and maintenance of the road intersection, is hereby reversed. This cause is remanded to the trial court with directions to dismiss those counts of the cross-complaint with leave to amend.